Citation Nr: 0806074	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus. 
 
3.  Whether new and material evidence has been received to 
reopen a claim for service connection for shoulder 
disability.   

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to December 1986.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Oakland, California Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in 
November 2007; a transcript of the hearing is of record. 

The issues of entitlement to service connection for 
hypertension, tinnitus and shoulder disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.  


FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection 
for shoulder disability and hearing loss; the veteran did not 
appeal this decision and it became final. 

2.  Evidence received since the March 2002 decision does tend 
to show that the veteran has current residuals of shoulder 
injuries in service; it does relate to an unestablished fact 
necessary to substantiate the claim and does raise a 
reasonable possibility of substantiating the claim.

3.  Evidence received since the March 2002 decision only 
tends to show that the veteran has a current hearing loss 
disability and does not tend to show that the veteran's 
hearing loss was aggravated by service; it does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating 
either claim.


CONCLUSIONS OF LAW

1.  The evidence received since the March 2002 decision 
denying service connection for shoulder disability is new and 
material and the claim for service connection for bilateral 
shoulder disability may be reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a), 3.303, 
(2007).

2.  The evidence received since the March 2002 decision 
denying service connection for hearing loss is not new and 
material and the claim for service connection for hearing 
loss may not be reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a), 3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2004 
letter advised him of the necessity of submitting new and 
material evidence to reopen his claims and of the definition 
of new and material evidence.  It also explained what 
evidence was necessary to substantiate the underlying claims 
of service connection.  In addition the letter informed him 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claims, including medical 
records, employment records or records from other federal 
agencies but that it was ultimately his responsibility to 
ensure that records were received by VA.  Although this 
letter did not advise the veteran verbatim to submit 
everything he had pertinent to his claims, it explained the 
type of evidence necessary to substantiate his claims and 
asked him to submit such evidence.  This was equivalent to 
advising him to submit everything in his possession pertinent 
to the claims.  A November 2007 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   The Board finds that 
the notice provided was in substantial compliance with the 
above listed requirements (see 38 C.F.R. § 3.159(b)(1)), as 
well as the requirements specific to claims to reopen 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  Given that the veteran's claim for hearing 
loss is a claim to reopen VA did not have a duty to provide a 
medical examination.  See 38 C.F.R. § 3.159(c)(4)(iii).  VA 
examinations pertaining to the veteran's other claims are 
discussed in the Remand below.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II. Factual Background

Service medical records reveal that the veteran did receive 
some treatment for shoulder problems.  An October 1979 
progress note shows that the veteran was complaining of pain 
in the right lateral scapular region after a motor vehicle 
accident.  The diagnostic impression was muscle strain.  A 
June 1980 progress note shows that the veteran fell on his 
right shoulder after climbing through a window.  Physical 
examination showed that the shoulder was slightly swollen and 
tender to touch.  The veteran then returned for follow up the 
next day, indicating that he was having shoulder difficulty 
when breathing, coughing or when jolted while walking or 
running.  Physical examination showed tenderness along the 
clavicle bone, normal range of motion, no tenderness or 
swelling right at the shoulder joint.  There was however some 
tenderness on palpation of the sternomastoclide muscle.  The 
diagnostic assessment was trauma to muscles.  In October 1983 
the veteran injured his left shoulder playing football.  
Physical examination showed tenderness over the AC joint with 
decreased range of motion of the shoulder secondary to pain.  
X-rays showed no evidence of 2nd or 3rd degree separation.  
The diagnostic assessment was 1st degree AC separation.  The 
shoulder was put in a sling and the veteran was instructed to 
keep the arm in a sling for about two weeks until the pain 
subsided.  A May 1986 progress note shows that the veteran 
was complaining of pain in the left part of the shoulder.  He 
stated that he was unable to do heavy lifting and he 
experienced sharp pain when turning his head from side to 
side or moving any part of his upper body.  The diagnostic 
assessment was shoulder pain.  

Regarding hearing loss, on May 1974 entrance audiological 
evaluation, audiometry revealed that puretone thresholds (in 
decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
/
20
LEFT
35
30
20
/
25
On March 1978 audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
10
5
10
10

An audiogram from June 1977 appeared to show similar results 
as the March 1978 evaluation.  Audiograms from October 1978 
and January 1980 also appeared to show similar results as the 
March 1978 evaluation except that the puretone threshold 
findings at 500 Hz in each ear were considerably higher.  

On June 1983 audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15
LEFT
5
0
5
5
10

On March 1985 audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
15
LEFT
0
5
0
5
20

An April 1985 request for consultation noted that the veteran 
failed a reference audiogram.  As a result, he received an 
April 1985 audiological evaluation where audiometry revealed 
that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
15
LEFT
0
5
0
5
20

The diagnosis was bilateral high frequency hearing loss.  The 
veteran received additional testing in July 1985, which 
produced similar findings. 

An August 1998 audiogram appears to show some level of 
hearing loss disability.  A separate August 1998 progress 
note indicated that the audiogram showed conductive hearing 
loss.  Both the audiogram and the progress note were received 
by VA in October 2003.    

In pertinent part, a March 2002 rating decision denied 
service connection for hearing loss and shoulder injury.  The 
RO found that hearing loss pre-existed service as shown by 
the entrance examination and that the condition did not 
permanently worsen as a result of service.  The RO also found 
that although the record showed shoulder injuries in service, 
it did not show that these injuries resulted in any permanent 
residual or chronic disability.  The veteran did not appeal 
this decision.   

In his October 2003 claim the veteran indicated that he hurt 
his shoulder in service playing football.  He did not 
remember which shoulder he hurt as currently, both of his 
shoulders were in pain. The veteran also indicated that he 
suffered from bilateral hearing loss/tinnitus because while 
in the military he worked in air defense artillery as a 
chaparral crewman.  He drove the vehicles and was also a 
gunner and contended that the noise from the weapons caused 
his hearing loss and tinnitus.  

At his November 2007 Board hearing the veteran testified that 
since service he had been treating his shoulder problems with 
over the counter medications.  His shoulder was pretty much 
mobile but when it did hurt he could not sleep and the pain 
would stay with him for a week or two.  Also when his 
shoulder was painful he could not lift it or otherwise move 
it, and would feel discomfort in his whole side.  Regarding 
the hearing loss, the veteran's representative indicated that 
he wanted to argue that the veteran's condition had been 
aggravated by service but he also noted that his enlistment 
physical showed more acute hearing loss than all the 
subsequent hearing testing he received in service, appearing 
to indicate that the veteran's hearing had actually improved.  
Thus, the representative questioned the validity of the 
entrance results.  The veteran testified that he was not 
doing anything prior to service that might have led to him 
having temporary hearing problems when he received the 
entrance examination hearing testing.       

III. Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim on which 
there is a final decision may be reopened if new and material 
evidence is submitted, however.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in October 
2003), and the new definition applies.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV. Analysis

Shoulder disability

As noted above the March 2002 rating decision denied service 
connection for shoulder injury finding that the record did 
not show that these injuries resulted in any permanent 
residual or chronic disability.  The veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105.  
Accordingly, in order for the veteran's claim for service 
connection for cardiovascular disability to be reopened, new 
and material evidence would have to be received.  38 U.S.C.A. 
§ 5108.

Examining the evidence received since the March 2002 rating 
decision, the Board finds that the veteran's November 2007 
hearing testimony relates to an unestablished fact necessary 
to substantiate the claim.  Essentially, the veteran 
testified that he continued to have some level of shoulder 
problems since service and he currently had shoulder problems 
in that when his shoulder hurt he was unable to lift or 
otherwise move it and it interfered with his ability to 
sleep.  The veteran is competent to testify about the 
symptoms he experienced and when he experienced them, and as 
noted above, for purposes of determining whether reopening is 
warranted the credibility of his testimony is to be presumed 
(See Justus, 3 Vet. App. 510 (1992).  Consequently, the Board 
finds that the veteran's testimony tends to relate to whether 
his shoulder injuries in service resulted in any current 
residuals, an unestablished fact necessary to substantiate 
the claim.  Additionally, the Board finds that the testimony 
raises a reasonable possibility of substantiating the claim 
as there is no evidence of record that specifically shows 
that the veteran does not have any residuals from his 
shoulder injuries in service.   
Accordingly, the evidence received since March 2002 is new 
and material and the veteran's claim for service connection 
for bilateral shoulder disability may be reopened. 
Hearing Loss

As mentioned above the March 2002 rating decision denied 
service connection for hearing loss finding that the 
veteran's hearing loss pre-existed service as shown by the 
entrance examination and that the condition did not 
permanently worsen as a result of service.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  Accordingly, in order for the veteran's claim for 
service connection for cardiovascular disability to be 
reopened, new and material evidence would have to be 
received.  38 U.S.C.A. § 5108.

As the March 2002 denial was based on a finding that the 
veteran's pre-existing hearing loss was not aggravated by 
service, in order for the newly received evidence to relate 
to an unestablished fact necessary to substantiate the claim 
it would have to tend to show that the veteran's hearing loss 
was aggravated by service.  Pertinent evidence of record 
received since the March 2002 decision includes only the 
August 1998 audiogram and progress note showing some level of 
conductive hearing loss.   This evidence only tends to show 
that the veteran has current hearing loss disability; it does 
not tend to show aggravation of hearing loss in service.  
Consequently, it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly the evidence received is not new and material.

Although the veteran's representative has put forth a cogent 
contention regarding the questionable validity of the May 
1974 entrance audiological evaluation, this contention is 
argument rather than newly submitted evidence.  Also, the 
contention tends to relate to the merits of the veteran's 
claim as the representative is essentially arguing that the 
veteran's hearing was normal at entrance to service and that 
noise exposure in service resulted in current hearing loss.  
The Board, however, is not currently in a position to weigh 
the merits of the service connection claim as it was subject 
to previous March 2002 final denial and the veteran has only 
filed a claim to reopen.  Accordingly, the Board is limited 
to determining, based on the reasons for that prior denial, 
whether new and material evidence has been received to allow 
such reopening.  As explained above, such new and material 
evidence has not been received.  Accordingly, the veteran's 
claim for service connection for hearing loss may not be 
reopened.   



ORDER

The appeal to reopen a claim of service connection for 
shoulder disability is granted.

The appeal to reopen a claim of service connection for 
hearing loss is denied.   



REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the veteran's claim for hypertension, the Board 
notes that the veteran's service medical records show a 
number of blood pressure readings indicative of hypertension.  
Also, the veteran has been diagnosed as currently having 
hypertension.  To date, a VA examination has not been 
conducted to determine whether the veteran's current 
hypertension was manifested in service.  On Remand such 
examination must be performed for appropriate adjudication of 
the veteran's claim.  Prior to affording the veteran with 
this examination the RO should attempt to obtain any records 
of hospitalization (i.e. clinical records) for hypertension 
or related pathology during service (see November 2007 Board 
hearing transcript, page 4, where the veteran testified that 
he was hospitalized in Nuremburg, Germany for three days 
around September 1986).

Regarding the veteran's claim for tinnitus, the Board notes 
that he has essentially testified that he developed tinnitus 
during the military and that it has continued to the present.  
It appears that the veteran experienced some noise exposure 
in service as his DD-214 indicates that he served as a Short 
Range Missile Crewman for 9 years and 4 months.  It is not 
clear exactly how much noise the veteran was actually exposed 
to, though, as he did indicate that he wore ear protection 
for the majority of time he was working with the missiles.  
Given that there was at least some level of noise exposure in 
service, however, and given that the veteran is competent to 
testify regarding the presence and continuation of tinnitus, 
the Board finds that a VA audiological examination is 
warranted before final adjudication of the veteran's claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the veteran's claim for shoulder disability, as 
mentioned above, hen was treated in service on a number of 
occasions for shoulder problems.  Also, he has essentially 
testified that he has continued to have shoulder problems up 
until the present day.  As the Board has not found the 
veteran's testimony "not credible" and as he is competent 
to testify regarding the continuity of symptomatology from 
service to the present, a VA examination is also warranted 
prior to adjudication of this claim.  See McLendon, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable 
efforts to obtain the "clinical 
records" of the veteran's 
hospitalization in Nuremburg, Germany 
sometime around September 1986 for an 
irregular heartbeat.  The veteran should 
also be asked to identify any sources of 
treatment or evaluation or treatment he 
received for high blood 
pressure/hypertension in the years 
immediately following his December 1986 
discharge and should secure copies of 
complete records from all sources 
identified.  

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for 
hypertension, tinnitus and shoulder 
disability since October 2003, and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

3.  The RO should arrange for a VA 
examination by an appropriate physician 
to determine whether the veteran's 
current hypertension became manifest in 
service or in the first postservice year.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests should be performed.  The examiner 
should then answer the following 
questions:
a)  Is it at least as likely as not (i.e. 
is there a 50 percent chance or greater) 
that the veteran's hypertension first 
became manifest during his military 
service? 
b)  Is it at least as likely as not (i.e. 
is there a 50 percent chance or better) 
that the veteran's hypertension became 
manifest to a 10 percent compensable 
degree in the first postservice year?   
The examiner should have available the 
criteria for rating hypertensive vascular 
disease (i.e. 38 C.F.R. § 4.104, 
Diagnostic Code 7101) in conjunction with 
the examination to aid him in responding 
to question b.  The examiner should 
provide a rationale for all opinions 
given.    

4.  The RO should arrange for a VA 
audiological examination to determine 
whether the veteran currently has 
tinnitus and if so, its likely etiology.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests should be performed.  The examiner 
should then provide an opinion whether it 
is at least as likely as not (i.e. 
whether there is a 50% chance or better) 
that any current tinnitus is related to 
the veteran's military service.  The 
examiner should explain the rationale for 
the opinion given.

5.  The RO should arrange for a VA 
examination by an appropriate physician 
to determine the likely etiology of any 
current shoulder disability.   The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide an opinion whether it is at least 
as likely as not (i.e. whether there is a 
50% chance or better) that any right 
shoulder disability is related to the 
veteran's military service and an opinion 
as to whether any left shoulder 
disability is at least as likely as not 
(i.e. whether there is a 50% chance or 
better) related to the veteran's military 
service.  The examiner should explain the 
rationale for the opinions given.

6.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and provide the veteran and his 
representative the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


